                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


JOVIAN O. OLIVER,

       Plaintiff,
V.                                                Civil Action No, 3:19CV828-HBH

STEVENSON,etal.

       Defendants.

                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on November 15,2019, the Court conditionally

docketed Plaintiffs action. At that time, the Court warned Plaintiff that he must keep the

Court informed as to his current address. On January 14, 2020,the United States Postal

Service returned a December 11, 2019 Memorandum Order to the Court marked,"NOT

HERE"and "RETURN TO SENDER." Since that date. Plaintiff has not contacted the

Court to provide a current address. Plaintiffs failure to contact the Court and provide a

current address indicates his lack of interest in prosecuting this action. See Fed. R. Civ.

P. 41(b). Accordingly, the action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.



                                   HENRY E.HUDSON
Date:3kn.? ^ go? o                 SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
